 


 HR 6400 ENR: To revise the boundaries of certain John H. Chafee Coastal Barrier Resources System units in New Jersey.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 6400 
 
AN ACT 
To revise the boundaries of certain John H. Chafee Coastal Barrier Resources System units in New Jersey. 
 
 
1.Replacement of John H. Chafee Coastal Barrier Resources System map 
(a)In generalThe map subtitled Seidler Beach Unit NJ–02, Cliffwood Beach Unit NJ–03P, Conaskonk Point Unit NJ–04, dated August 1, 2014, that is included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to certain John H. Chafee Coastal Barrier Resources System units in New Jersey, is hereby replaced by another map subtitled Seidler Beach Unit NJ–02/NJ–02P, Cliffwood Beach Unit NJ–03P, Conaskonk Point Unit NJ–04, Sayreville Unit NJ–15P, Matawan Point Unit NJ–16P and dated October 7, 2016.  (b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
